NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1707
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                             JOSE PABLO PEREZ-ARIAS,
                                                  Appellant
                              _______________________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                         D.C. Criminal No. 07-cr-00756-004
                         (Honorable Dennis M. Cavanaugh)
                                  ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 26, 2011

        Before: McKEE, Chief Judge, SCIRICA and RENDELL, Circuit Judges.

                                 (Filed: June 17, 2011)
                                  _________________

                              OPINION OF THE COURT
                                 _________________

SCIRICA, Circuit Judge.

      Jose Pablo Perez-Arias pleaded guilty to one count of conspiring to conduct

financial transactions involving proceeds of specified unlawful activity and one count of

intentional distribution of more than five kilograms of cocaine, knowing the cocaine

would be unlawfully imported into the United States. He was sentenced to eighty-seven
months’ imprisonment and five years’ supervised release. On appeal, Perez-Arias

contends he was entitled to a downward departure based on minor role. He also contends

his sentence was unreasonable because it failed to reflect the greater culpability of a co-

defendant. We will affirm.

                                             I.

       In February 2006, Perez-Arias began negotiating with an individual to obtain

assistance laundering proceeds Perez-Arias held in the United States from illegal

narcotics trafficking. Unbeknownst to Perez-Arias, that individual was a confidential FBI

informant. On April 4, 2006, Perez-Arias arranged for a co-conspirator to deliver

approximately $248,526 to the informant’s associate in Puerto Rico. This money was

then transferred via wire to Perez-Arias’s co-conspirators in Colombia, Miguel

Hernandez Amezquita-Machado and John Wilson Vasquez-Martinez. Perez-Arias

received a portion of the money.

       Perez-Arias subsequently negotiated with the informant to sell multiple kilograms

of cocaine. On August 22, 2006, Perez-Arias exchanged approximately six kilograms of

cocaine with the informant for $13,200 in a hotel in Bogota, Colombia. Perez-Arias knew

the cocaine would be unlawfully imported into the United States and shipped to Newark,

New Jersey.

       On September 17, 2007, a grand jury indicted Perez-Arias, Amezquita-Machado,

Vasquez-Martinez, and two co-defendants on eleven counts of various drug-related and

money laundering offenses. Perez-Arias was charged with one count of money

laundering in violation of 18 U.S.C. § 1956(a)(1) and (h) for conspiring to conduct

                                              2
financial transactions involving proceeds of specified unlawful activity, knowing the

transactions were designed to conceal the nature, location, source, ownership, and control

of the proceeds and to avoid a transaction reporting requirement under federal law. He

was also charged with one count of intentional distribution of more than five kilograms of

cocaine, knowing the cocaine would be unlawfully imported into the United States, in

violation of 21 U.S.C. §§ 959 and 960(b)(1) and 18 U.S.C. § 2. On December 5, 2007,

Colombian authorities arrested Perez-Arias, and he was later extradited to the United

States. On October 7, 2009, he pleaded guilty.

       In a Presentence Report (PSR), the United States Probation Office recommended a

base offense level of eight for the money laundering count under U.S.S.G. § 2S1.1 and a

twelve-level increase under U.S.S.G. § 2B1.1(b)(1)(G) because Perez-Arias laundered

more than $200,000 but less than $400,000. The PSR recommended a further six-level

increase under U.S.S.G. § 2S1.1(b)(1) because he knew or believed the funds were the

proceeds of an offense involving the manufacture, importation, or distribution of a

controlled substance. The PSR recommended a final two-level increase under U.S.S.G. §

2S1.1(b)(2)(B) because Perez-Arias was convicted under 18 U.S.C. § 1956. The PSR

recommended a total offense level of twenty-eight for the money laundering count.

       The PSR recommended a base offense level of thirty-two for the distribution count

under U.S.S.G. § 2D1.1(c)(4) because Perez-Arias delivered more than five and less than

fifteen kilograms of cocaine. It recommended a two-level reduction under the “safety

valve” of U.S.S.G. §§ 5C1.2 and 2D1.1(b)(11) because Perez-Arias had no criminal

history points, did not threaten or use violence, did not cause injury in committing the

                                             3
offense, did not lead others in the offense or engage in a continuing criminal enterprise,

and truthfully provided all information he possessed concerning the offenses. The PSR

recommended a total offense level of thirty for the distribution count.

       The PSR recommended a combined offense level of thirty-two for Perez-Arias

under U.S.S.G. § 3D1.4, adding one level for each count to the higher offense level. It

recommended a three-level reduction under U.S.S.G. § 3E1.1(a) and (b) for accepting

responsibility. The PSR concluded no mitigating role adjustment was warranted under

U.S.S.G. § 3B1.2 because Perez-Arias “had other individuals acting on his behalf.” PSR

34. Overall, the PSR recommended a total offense level of twenty-nine which, combined

with Perez-Arias’s lack of criminal history and safety valve reduction, resulted in an

advisory sentencing guideline range of 87 to 108 months’ imprisonment. The District

Court, after hearing argument, determined a mitigating role adjustment was unwarranted

and sentenced Perez-Arias to eighty-seven months’ imprisonment followed by five years’

supervised release. Perez-Arias timely appealed.1

                                             II.

       On appeal, Perez-Arias contends the court erred in denying his request for a

downward departure based on minor role.2 Section 3B1.2 of the Sentencing Guildelines


1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
  We “must sustain a district court’s factual findings as to a § 3B1.2 . . . minor role
adjustment unless those findings are clearly erroneous.” United States v. Perez, 280 F.3d
318, 351 (3d Cir. 2002). Because the District Court’s determination is “heavily dependent
upon the facts of a particular case,” U.S.S.G. § 3B1.2, cmt. n.3(C), “district courts are
allowed broad discretion in applying this section.” United States. v. Isaza-Zapata, 148
F.3d 236, 238 (3d Cir. 1998). We will reverse only if we are “left with the definite and
                                             4
provides for a two-level decrease if the defendant was a “minor participant” in an

offense:

       A defendant’s eligibility for minor participant status turn[s] on whether the
       defendant’s involvement, knowledge, and culpability were materially less
       than those of other participants. This determination depends upon the
       following: (1) the defendant’s awareness of the nature and scope of the
       criminal enterprise; (2) the nature of the defendant’s relationship to the
       other participants; and (3) the importance of the defendant’s actions to the
       success of the venture.

United States v. Brown 250 F.3d 811, 819 (3d Cir. 2001) (internal quotation marks

omitted).

       Perez-Arias intentionally laundered significant proceeds from illegal drug

trafficking. He orchestrated a sophisticated, international transaction designed to conceal

illicit activity from U.S. law enforcement. He also sold cocaine he knew would be

illegally imported into the United States for a substantial sum of money. Based on these

facts, the court did not clearly err in concluding Perez-Arias did not deserve a decrease in

offense level based on minor role.

                                            III.

       Perez-Arias also contends the District Court imposed an unreasonable sentence

that failed to reflect the greater culpability of co-defendant Amezquita-Machado.3 18


firm conviction that a mistake has been committed.” United States v. Grier, 475 F.3d
556, 570 (3d Cir. 2007) (en banc) (internal quotation marks omitted).
3
  We “consider the substantive reasonableness of the sentence imposed under an abuse-
of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). “The touchstone of
reasonableness is whether the record as a whole reflects rational and meaningful
consideration of the factors enumerated in 18 U.S.C. § 3553(a).” Grier, 475 F.3d at 571
(internal quotations marks omitted). We are deferential to the District Court’s application
of these factors, and “will affirm . . . unless no reasonable sentencing court would have
                                             5
U.S.C. § 3553(a)(6) requires sentencing courts to consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Amezquita-Machado received a sentence of ninety

months’ imprisonment after pleading guilty to one count of laundering approximately

$377,004 and one count of distributing approximately six kilograms of cocaine.4

Amezquita-Machado’s PSR recommended the same total offense level and advisory

sentencing guideline range as was recommended for Perez-Arias.

       Congress enacted § 3553(a)(6) “to promote national uniformity in sentencing

rather than uniformity among co-defendants in the same case. . . . Therefore, a defendant

cannot rely upon § 3553(a)(6) to seek a reduced sentence designed to lessen disparity

between co-defendants’ sentences.” United States v. Parker, 462 F.3d 273, 277 (3d Cir.

2006). Furthermore, Perez-Arias’s and Amezquita-Machado’s sentences differ by three

months, reflecting the $128,478 disparity in money laundered. While the District Court

did not explicitly justify the sentencing disparity on these grounds, the court need not

“discuss and make findings as to each of the § 3553(a) factors if the record makes clear

the court took the factors into account in sentencing.” United States v. Cooper, 437 F.3d

324, 332 (3d Cir. 2006), abrogated on other grounds by Kimbrough v. United States, 552

U.S. 85 (2007). The District Court properly applied the required § 3553(a) factors,

concluding Perez-Arias should be sentenced at the lowest end of the guideline range. It


imposed the same sentence on that particular defendant for the reasons the District Court
provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).
4
  On motion of the government, the court dismissed four other counts of money
laundering against Amezquita-Machado.
                                             6
did not abuse its discretion in sentencing Perez-Arias to eighty-seven months’

imprisonment.

                                           IV.

      For the foregoing reasons, we will affirm the judgment of conviction and sentence.




                                            7